                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION
                             __________

JASMIN C. DELIZO,                                Case No. 2:19-cv-10237
ERLINDA A. SAMANIEGO, and                        Hon. Mark A. Goldsmith
ALAIN P. UNSON,

            Plaintiffs/Counter-Defendants,

vs.

ABILITY WORKS REHAB
SERVICES, LLC, a Michigan
limited liability company,

            Defendant/Counter-Plaintiff.
                                                 /
Raymond J. Sterling (P34456)             Danielle B. Safran (P61965)
Brian J. Farrar (P79404)                 Attorney for Defendant
Attorneys for Plaintiffs                 The Sigler Law Firm, P.C.
Sterling Attorneys at Law, P.C.          30300 Northwestern Hwy., Ste. 337
33 Bloomfield Hills Pkwy., Ste. 250      Farmington Hills, MI 48334
Bloomfield Hills, MI 48304               (248) 932-3500
(248) 644-1500                           safranlaw1@gmail.com
rsterling@sterlingattorneys.com
bfarrar@sterlingattorneys.com
                                   /

   PLAINTIFFS/COUNTER-DEFENDANTS’ MEMORANDUM
PURSUANT TO THE COURT’S APRIL 8, 2020 SHOW CAUSE ORDER

      On April 8, 2020, the Court ordered plaintiffs/counter-defendants (the

“Delizo parties”) to file a memorandum setting forth facts establishing that the

Court has original diversity jurisdiction over their state law claims, or
alternatively, to file a memorandum acknowledging that diversity jurisdiction

does not exist.

      The Delizo parties do not allege the Court has original jurisdiction over

their state law claims. In their Complaint, the Delizo parties alleged the Court

only has supplemental jurisdiction over their state law claims (ECF #1, ¶ 10).

      The only party who raised the issue of diversity is defendant/counter-

plaintiff Ability Works Rehab Services, LLC, who alleged in its Counterclaim

that the Court has diversity jurisdiction over its state law claims because the

Delizo parties “are citizens of a foreign state and the amount in controversy

exceeds $75,000.00” (ECF # 15, ¶ 6). Notably, the Delizo parties denied this

allegation in their Answer to the Counterclaim because it is untrue (ECF #16).

      Even absent original jurisdiction, there is good reason for the Court to

continue to exercise supplemental jurisdiction. At the initial status conference

with retired Judge Avern Cohn on March 26, 2019, the Court reviewed and

discussed the state law claims and agreed to exercise supplemental jurisdiction.

Thereafter, the parties conducted extensive discovery on both the federal and

state law claims.

      By continuing to exercise supplemental jurisdiction, this Court will

promote judicial efficiency by allowing all parties to resolve all of their claims in

one judicial proceeding. See Transcontinental Leasing, Inc v Michigan Nat'l Bank,

738 F2d 163, 166 (6th Cir 1984) (district courts retain discretion to exercise their
                                         2
supplemental jurisdiction based on “considerations of judicial economy,

convenience and fairness to litigants”) quoting United Mine Workers of America v

Gibbs, 383 US 715, 726 (1966).

        PROOF OF SERVICE                     Respectfully submitted,
 I certify that on April 23, 2020, I filed   STERLING ATTORNEYS AT LAW, P.C.
 the foregoing paper with the Clerk of
 the Court using the ECF system,
 which will electronically send              By: /s/Brian J. Farrar
 notification to all counsel of record.             Raymond J. Sterling (P34456)
                                                    Brian J. Farrar (P79404)
 /s/Brian J. Farrar
 Sterling Attorneys at Law, P.C.                    Attorneys for Plaintiffs
 33 Bloomfield Hills Pkwy., Ste. 250                33 Bloomfield Hills Pkwy., Ste. 250
 Bloomfield Hills, MI 48304                         Bloomfield Hills, MI 48304
 (248) 644-1500
                                                    (248) 644-1500

                 CERTIFICATION UNDER E.D. MICH. LR 5.1(a)

       I, Brian J. Farrar, certify that this document complies with Local Rule
5.1(a), including: double-spaced (except for quoted materials and footnotes); at
least one-inch margins on the top, sides and bottom; consecutive page
numbering; and type size of all text and footnotes that is no smaller than 10 ½
characters per inch (for non-proportional fonts) or 14 point (for proportional
fonts). I also certify that it is the appropriate length. Local Rule 7.1(d)(3).

                                                      /s/Brian J. Farrar




                                                  3
